*715OPINION.
Love:
This is a very unsatisfactory record. Petitioner claims as deductions amounts for commissions due salesmen, as accrued in *716the taxable year, though admittedly not paid until in subsequent years. Notwithstanding the very unsatisfactory condition of the record, we are satisfied from a consideration of all the evidence that petitioner paid at least $20,181.11 on the aggregate amount of the commissions accrued by him on December 31, 1920, and he is entitled to a deduction to that extent.
With reference to the farm operations, the record is no more satisfactory than with reference to the commissions. Petitioner presented no books or records regarding his farm expenses. He testified that he had expended the amounts of money claimed by him for each of the years, and that some of it was expended in rebuilding houses and repairing other houses, wrecked or damaged by a storm. Some of it was expended for planting a field of alfalfa, and some for paying accounts due by “ managers ” on the farm who failed to pay. How much was paid on each item was not disclosed. He also testified that he received some income from the farm, though he could only approximate the amount. Some of the items charged in his expense account and deducted as expense, such as rebuilding houses, were evidently capital expenditures. How much was capital and how much expenses, we are unable to determine from the record. However, the record does disclose fairly clearly that petitioner expended $290 for alfalfa seed in 1920, which proved a total loss. He testified that he paid taxes on the farm property, also other expense items, but nowhere has he furnished evidence of the amount expended by him on such items.
We, therefore, approve the action of the Commissioner in disallowing the claimed deductions for farm expenses for 1920 and 1921, except as to the one item, $290.

Judgment will he entered under Rule 50.